Citation Nr: 1145186	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for herniated nucleus pulposus of L5-S1 with anterior compression fracture L1, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Although the Veteran indicated in his Notice of Disagreement in December 2006 that he disagreed with the November 2006 rating decision denying a rating in excess of 10 percent for his back disability, his Notice of Disagreement is timely as to the earlier April 2006 rating decision that likewise denied a rating in excess of 10 percent for the Veteran's low back disability.  Consequently, the Board finds that this appeals stems from the April 2006 rating decision rather than the subsequent rating decision in November 2006.  

A review of the claims file reveals that the Veteran was informed by letter dated in December 2009 that he was scheduled to attend a Board hearing at the RO in February 2010, but he did not report for the hearing or request that it be rescheduled.  

It is clear from the Veteran's statements that he is attributing, at least in part, his entitlement to an increased evaluation for his service-connected back disability to VA treatment he received for C5-6 discitis /osteomyelitis with epidural compression, including a C5-6 corpectomies and fusion performed in November 2007.  However, the Veteran is presently service-connected for a lumbar spine disability identified as herniated pulposus of L5-S1, with anterior compression fracture L1, not a cervical spine disability.  Thus, as the newly raised issue of entitlement to service connection for a cervical spine disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.    



FINDINGS OF FACT

1.  The service-connected herniated nucleus pulposus, L5-S1 with anterior compression fracture, L1, is manifested by painful motion with functional limitation greater than 60 degrees, and no incapacitating episodes of intervertebral disc syndrome prescribed by a physician and requiring treatment by a physician for a total duration of at least 2 weeks but less than 4 weeks in the past 12 months. 

2.  There are no objective neurological abnormalities associated with the service-connected herniated nucleus pulposus, L5-S1 with anterior compression fracture, L1, that would warrant a separate compensable rating.


CONCLUSION OF LAW

The criteria for a higher than 10 percent rating for herniated nucleus pulposus, L5-S1, with anterior compression fracture L1, lumbar spine, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in January 2006, which was prior to the April 2006 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the January 2006 letter and in a September 2006 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the September 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received, and affording him VA examinations during the appeal period.  In regard to medical evidence, the Veteran reported in writing in October 2006 that all of his medical records were at the Houston VA medical center.  These records are on file.  As far as VA examinations, the Veteran was afforded a QTC examination in February 2006 and a VA examination in March 2008.  With respect to the February 2006 QTC examination, the Veteran stated in his substantive appeal in August 2008 that "I do not believe that QTC examined me properly".  However, he gave no reason for stating this belief and the Board finds no inadequacies in the examination report.  While the Board notes that the February 2006 examiner did not have the Veteran's claims file to review, both the February 2006 QTC examiner and the March 2008 VA examiner provided sufficient detail for the Board to make a decision in this appeal and both reports are thus deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Travel Board Hearing in February 2010 as he requested, but he did not appear for the hearing.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim of entitlement to a rating in excess of 10 percent for herniated nucleus pulposus L5, S1, and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In December 1971, the RO granted service connection for herniated nucleus pulposus, L-5, S-1, and assigned a 10 percent evaluation.

In December 2005, the Veteran filed a claim for an increased rating for his service-connected back disability.

At a VA contract examination (QTC) in February 2006, the Veteran reported that he had stiffness that came and went, and pain located at the lower to middle back which is constant.  He assessed his pain level at an eight (out of 10).  He said the pain was relieved by rest and he was able to function at that time without medication.  He said he was not receiving any treatment for the condition and it did not cause incapacitation.  He said he had trouble walking for long distances, standing for long periods of time, and lifting heavy objects.  He was noted to be self-employed and said he lost work three times per year.  

On examination the Veteran had a normal posture and gait and did not require an assistance device for ambulation.  His spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  The thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted on exam tender to palpation over the mid-thoracic spine.  There was negative straight leg raising on the right and left.  There was no ankylosis of the spine.  Range of motion findings included flexion from 0 to 90 degrees with pain at 75 degrees and extension from 0 to 30 degrees with pain at 20 degrees.  Right and left lateral flexion was from 0 to 30 degrees with pain at 20 degrees on each side, and right and left rotation was from 0 to 30 degrees with pain at 20 degrees on each side.  The joint function of the spine was additionally limited after repetitive use, fatigue, weakness, lack of endurance and pain was noted to have the major functional impact.  It was not additionally limited by the following after repetitive use coordination.  The examiner said he was unable to make a determination without speculation as to whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees.  There were no signs of intervertebral disk syndrome with chronic and permanent nerve root involvement.  Neurological findings revealed that motor and sensory functions were within normal limits.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Left lower extremity reflexes showed knee jerk 2+ and ankle jerk 1+.  X-ray findings revealed degenerative arthritis, joint narrowing, joint irregularity and a moderate anterior compression fracture of approximately 35 degrees involving the superior end-plate of L1.  There was also severe facet joint narrowing and hypertrophy bilaterally at L5.  There was also moderate narrowing of the L5 disc interspace throughout.  The Veteran was diagnosed as having herniated nucleus pulposus L5, S1, and 35% anterior compression fracture L1, lumbar spine.

VA outpatient records from September 2006 to November 2006 reflect the Veteran's complaints of chronic low back pain and note lumbar x-ray findings as showing old compression fracture of L1 vertebral body and disc space narrowing L1-2 and L5-S1.

VA outpatient records in February 2008 include an orthopedic surgery note stating that the Veteran had presented for follow-up of C5-C6 discitis /osteomyelitis with epidural compression.  It shows that he initially presented to VA Oklahoma with "AMS" and that workup was significant for hyperammonemia and hepatic encephalopathy.  It further notes that a magnetic resonance imaging (MRI) of the C-spine showed C5-6 discitis/osteomyelitis with epidural compression, and that the Veteran underwent C5-6 corpectomies and fusion in November 2007.  

In March 2008, the Veteran underwent a VA examination for intervertebral disc syndrome.  The examiner noted that the Veteran had some other medical problems and had been in the hospital for some time.  He noted that the Veteran was retired.  He relayed the Veteran's complaints of low back pain that radiated upwards, but that the Veteran gave no indication of radicular pain and was noted to have no bowel, bladder or sexual dysfunction.  The examiner reported that the Veteran was very hesitant about incapacitating events although he was sure he understood what this meant, and he went on to relay the Veteran's report of one incapacitating episodes two years earlier that lasted for about a week.  The Veteran was noted to no longer wear a back brace because it made his condition worse, and presently used a cane.  The Veteran said he took Tramadol which helped and denied flare-ups.  He also denied any injury or surgery to his lumbar sacral spine.  The examiner said the Veteran's daily activities were affected and he had difficulty reaching for things and bending.  He also noted the Veteran was limited in walking and standing.  On examination the Veteran used a cane to rise out of his chair.  He was noted to have bilateral quadriceps and hamstring muscle atrophy as well as muscle weakness, but the examiner said this was due to not exercising and was not due to his lumbar sacral spine.  He also attributed the Veteran's weakness in rising out of his chair to his sedate lifestyle and not to his lumbar sacral spine problem.  The examiner reported that the Veteran had a shuffling type of gait due to the global weakness from lack of exercise and not to his back.  He noted that the Veteran did have a normal posture and had no spinous or paraspinous tenderness.  He said there was no indication of muscle spasm.  Range of motion findings included flexion to 90 degrees, extension to 30 degrees, right lateral and left lateral flexion to 30 degrees, and right lateral and left lateral rotation to 30 degrees.  The examiner also reported negative straight leg lift on the left and right, and no indication of lower extremity radiculopathy or sensory deprivation on the left or right.  He again noted that the Veteran did have quadriceps and hamstring atrophy and global weakness due to inactivity and sedate lifestyle and not due to lumbar spine or neurological problems.  He further noted that the Veteran had normal and equal patella and Achilles deep tendon reflexes bilaterally.  X-rays revealed degenerative disk disease of the lumbar sacral spine.

The Veteran submitted statements in July 2008 and September 2008 informing VA that he was found in his hotel room in later October 2007 unconscious and he suffered a "short mental block".  He also said he was found to have infected cartilage in his upper spine that required emergency surgery.  He said he was very weak physically and mentally and could not hold a job.  He said that he had had a "small unproductive family business" that he said he had to stop 10 months earlier due to his conditions.  

The Veteran reported in a December 2008 statement that since 2002 he had not been able to work as he previously had which impaired his ability to earn money.

Additional VA outpatient records in 2008 through June 2009 show follow up visits for C5-C6 discitis/osteomyelitis with epidural compression as well as reflect ongoing complaints and notations of chronic low back pain.

III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 5 to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that each range of motion measurement be rounded to the nearest five degrees.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When evaluating neurological disabilities separately (see Note (1)), a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

This disability may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under that formula, a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).  Id.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§  4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Discussion

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Code 5243 applicable to intervertebral disc syndrome.  As noted above, all disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.

Turning to the rating criteria under the General Rating Formula, the Veteran was not found to have muscle spasm at either the February 2006 or March 2008 examination.  In addition, he was found to have a normal gait at the February 2006 examination and while he was noted to have a shuffling type gait at the March 2008 VA examination, the examiner attributed this to global weakness from lack of exercise and not due to his back.  The Veteran's range of flexion at both the February 2006 and March 2008 VA examinations was 0 to 90 degrees.  This well exceeds the requirements for a 20 percent rating requiring greater than 30 degrees, but less than 60 degrees of forward flexion.  See 38 C.F.R. § 4.71a, Code 5243, Note (6).  In addition, the sum of the Veteran's combined ranges of motion of the thoracolumbar spine at both the February 2006 QTC and March 2008 VA examinations was 240 degrees, thus exceeding the 120 degree or less requirement for a 20 percent rating.  Id.  These findings thus preclude a rating higher than 10 percent for the Veteran's herniated nucleus pulposus at L5-S1 under the General Rating Formula based on a strict adherence to the range of motion findings alone.

However, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the current evaluation contemplates periarticular pathology productive of painful motion and is consistent with limitation of motion greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of  limitation of motion to 60 degrees or less due to factors such as pain, fatigue, weakness, incoordination and with repeated use or during flare-ups.  Id.  

Here, per the February 2006 QTC examiner, there is evidence of pain, including repetitive use pain, as well as fatigue, weakness, and lack of endurance.   In fact, pain started at 75 degrees on forward flexion.   However, there is no reliable evidence that any DeLuca factor functionally limits forward flexion motion to 60 degrees or less or limits a combined range of motion of the thoracolumbar spine to 120 degrees or less.  The February 2006 examiner established that he could not estimate any additional functional impairment and the March 2008 examiner did not find significant functional limitation due to the service connected disability.   The Board has also considered the appellant's own reports.   However, the appellant has been non-specific as to his actual limitations.  Regardless, we find that the observations of the skilled professionals are far more probative of the degree of the appellant's impairment than his unsupported, non-specific statements.   Moreover, there is no evidence of ankylosis, favorable or unfavorable, of the thorocolumbar spine.  In this regard, the February 2006 VA QTC examiner specifically noted that there was no ankylosis of the Veteran's thoracolumbar spine.  

The Board has also considered the possibility of a higher than 10 percent schedular rating under the Formula for Rating IVDS Based on Incapacitating Episodes, which provides for a 20 percent evaluation for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In this regard, the Veteran stated at the February 2006 QTC examination that his condition did not cause incapacitation, and he reported at the March 2008 VA examination that the only incapacitating event he had was two years earlier that lasted about a week.  This evidence does not meet the criteria for a 20 percent evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  However, there are no associated objective neurologic abnormalities that warrant a separate evaluation.  Rather, examination of the Veteran's thoracolumbar spine in February 2006 revealed no complaints of radiating pain on movement, and negative straight leg raising was noted on the right and left.  Moreover, the examiner in February 2006 said there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement and he reported that motor and sensory function was within normal limits.  Also, the VA examiner in March 2008 stated the Veteran had negative straight leg lift on the right and left, and there was no indication of lower extremity radiculopathy or sensory deprivation on the right or left.  Although the examiner noted that the Veteran had quadriceps and hamstring muscle atrophy and global weakness, he attributed this to inactivity and the Veteran's sedate lifestyle and not to his lumbar sacral spine or neurological problem.  Moreover, the March 2008 VA examiner noted that the Veteran did not have bowel, bladder or sexual dysfunction.

Regarding consideration of a referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's herniated nucleus pulposus, L5-S1, are fully contemplated by the applicable rating criteria.  The ranges of motion of the lumbar spine are specifically accounted for under the criteria for rating disabilities of the spine, and the additional limitation on repetitive motion were specifically accounted for, and found to warrant a higher rating, under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In addition, the March 2008 VA examination report notes that the Veteran is retired.  While the earlier February 2006 QTC examination report notes that the Veteran was self-employed and that the condition resulted in "3 times lost from work per year", such a relatively short period of time does not reflect marked interference with employment.  Consideration was also given to the Veteran's December 2008 statement that since 2002 he was not been able to work like he used to which impaired his ability to earn money.  However, this also does not reflect marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization due to his service-connected disability, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted.  3.321(b)(1).

Finally, the March 2008 VA examination report shows that regarding employment, the Veteran was retired.  Although the Veteran indicated in writing in July 2008 that he had to stop working due to incidents that arose in late October 2007 involving a "short mental block" and infected cartilage in the upper spine that required emergency surgery, as noted in the introduction above, the Veteran is not service-connected for an upper spine disability.  Thus, the Board does not find that a claim for a total disability rating based on individual unemployability due to service connected disability has been raised implicitly in connection with the claim for higher rating herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

For the foregoing reasons, the weight of the evidence is against a rating in excess of 10 percent for herniated nucleus pulposus L-5, S-1, with anterior compression fracture, L1, or any additional separate compensable rating throughout the appeal period.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).



ORDER

An evaluation in excess of 10 percent for herniated nucleus pulposus of L5-S1, with anterior compression fracture, L1, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


